Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-15, in the reply filed 5/24/2021 and 7/28/2021, and the species I of the prior election of species requirement, n-trans-feruloyltyramine. For Species II of the prior election of election of species requirement, Applicant elected claim 7, wherein administering the compound of Formula (I) increases HNF4a expression. For Species III of the prior election of election of species requirement, Applicant elected claim 11, wherein improving digestive health reverses the loss of Paneth cells. For Species IV, Applicant elected the compound is in the form of a pharmaceutically acceptable salt. Applicant stated that, at least Claims 1-7 and 11 read upon the elected species. 

Thus, claims 8-10, 12-18 are withdrawn from further consideration as being drawn to non-elected inventions.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KR 1020160015174.


KR teaches that Eragrostis extracts have antioxidant activity, are extracted using ethanol from the plant (Eragrostis), see entire reference, especially pages 1-3, 5 and paragraphs 93-100.  Applicant admits on the record in paragraphs 93-100 of the instant specification that the claimed extract can be made by a simple extraction with ethanol. Thus, KR teaches the claimed method since the Eragrostis is extracted with ethanol and the same extract will inherently have the same compounds in it (n-trans-feruloyltyramine). Note carrier on page 6 (gel). Note that “consumable composition” . 



Claim(s) 1-5, 7, 11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Okombi et al.


Okombi teaches that n-trans-feruloyltyramine can be found in Hibiscus and extracted using ethanol, see entire reference, especially, pages 5, 7, 10, 18, the claims. The claimed Hibiscus extracts can be extracted with ethanol, see entire reference, especially pages 1-3, 5 and paragraphs 93-100.  Applicant admits on the record in paragraphs 93-100 of the instant specification that the claimed extract can be made by a simple extraction with ethanol. Thus, Okombi teaches the claimed method since the Hibiscus  is extracted with ethanol and the same extract will inherently have the same compounds in it, namely the one disclosed (n-trans-feruloyltyramine) in Okombi. Note the carriers on page 6 and note that “consumable composition” could read on anything that can be administered to a patient such as a topical gel. Note that the claimed process has NO administration step. 


Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020160015174.


KR teaches that Eragrostis extracts have antioxidant activity, are extracted using ethanol from the plant (Eragrostis), see entire reference, especially pages 1-3, 5 and paragraphs 93-100.  Applicant admits on the record in paragraphs 93-100 of the instant specification that the claimed extract can be made by a simple extraction with ethanol. Thus, KR teaches the claimed method since the Eragrostis is extracted with ethanol and the same extract will inherently have the same compounds in it (n-trans-feruloyltyramine). Note carrier on page 6 (capsule). Note that “consumable composition” could read on anything that can be administered to a patient such as a capsule.

In the event it is seen that the n-trans-feruloyltyramine (formula I) is not obvious to administer between 0.1 and 100 mg/kg of the body weight of the subject (which is NOT being admitted) then it would have been obvious to one having ordinary skill in the art to do so since 0.1 mg/kg-100 mg/kg is a very broad range. Clearly it would have been well within the purview of the ordinary artisan in an effort to optimize the desired results to use such an amount as the range (the range claimed in claim 6) is so broad and encompasses amounts which are rountinely used in the art. Note that the extract is clearly a results effective variable and it was clearly obvious at the time the invention was made for one of ordinary skill in the art to use an amount from such a broad range as claimed. Note that the claimed process has NO administration step. 





Claims 1-7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okombi et al.


Okombi teaches that n-trans-feruloyltyramine can be found in Hibiscus and extracted using ethanol, see entire reference, especially, pages 5, 7, 10, 18, the claims. The claimed Hibiscus extracts can be extracted with ethanol, see entire reference, especially 

In the event it is seen that the n-trans-feruloyltyramine (formula I) is not obvious to administer between 0.1 and 100 mg/kg of the body weight of the subject (which is NOT being admitted) then it would have been obvious to one having ordinary skill in the art to do so since 0.1 mg/kg-100 mg/kg is a very broad range. Clearly it would have been well within the purview of the ordinary artisan in an effort to optimize the desired results to use such an amount as the range (the range claimed in claim 6) is so broad and encompasses amounts which are rountinely used in the art. Note that the extract is clearly a results effective variable and it was clearly obvious at the time the invention was made for one of ordinary skill in the art to use an amount from such a broad range as claimed. Note that the claimed process has NO administration step. 



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-7, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 16/961,035. Although the claims at issue are not identical, they are not patentably distinct from each other because 17/140,949 claims a process using the same extract as used in 16/961,035 and they can both be used on anyone thus it is obvious to use the extract in either case to be applied to anyone. 


Claims 1-7, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 15, 16, 21-31 of U.S. Patent Application No. 16/510,005. Although the claims at issue are not identical, they are not patentably distinct from each other because 17/140,949 claims a process using the same extract as used in 16/510,005 and they can both be used on anyone thus it is obvious to use the extract in either case to be applied to anyone. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655